Citation Nr: 1038278	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-13 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant had active service from April 19, 1979 to June 11, 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of February 
2005.

The Board remanded this case in November 2008 for additional 
development.  It returns now for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board remanded this case to obtain the appellant's Social 
Security Administration (SSA) records and to obtain complete 
treatment records from the Kansas City, Missouri, Leavenworth, 
Kansas, and Topeka, Kansas, VA Medical Centers (MCs) from June 
1979 to November 2004.  The AMC obtained the appellant's SSA 
records and that instruction has been properly discharged.  The 
requests for VA treatment records were not adequately addressed.  
The AMC sent December 2008 requests for records to each facility.  
The Topeka VAMC responded in February 2009 that all paper records 
would be at Leavenworth and Kansas City.  The Board interprets 
this response as -- the non-electronic treatment records are with 
the archives of the other facilities.  The appellant's electronic 
records from Topeka, from March 1998 to November 2004, were then 
associated with the claims file.  The Leavenworth and Kansas City 
VAMCs did not respond to the December 2008 request.  The AMC did 
not address the lack of response or otherwise explain the lack of 
records in the Supplemental Statement of the Case.  The Board 
remands to obtain the appellant's VA treatment records from June 
1979 to November 2004 from the Kansas City, MO, and Leavenworth, 
KS, VAMCs, and the appellant's non-electronic treatment records 
for the Topeka, KS, VAMC.  

The Board also notes that the appellant was provided an April 
2006 VA examination in connection with this claim.  The examiner 
was asked to provide an opinion as to whether the appellant's 
lumbar back disability was at least as likely as not related to a 
May 1979 inservice injury.  The report shows that the examiner 
was unable to determine whether the back disability was related 
to the inservice injury without resorting to mere speculation.  
In order to rely upon a statement that an opinion cannot be 
provided without resort to mere speculation, it must be clear 
that the procurable and assembled data was fully considered and 
the basis for the opinion must be provided by the examiner or 
apparent upon a review of the record.  Jones v. Shinseki, 23 
Vet.App. 382, 390-91 (2010).  The examiner offered no explanation 
as to why he was unable to offer an opinion and did not indicate 
that any additional evidence could have been developed that might 
offer some clarity.  The Board cannot accept this opinion as 
adequate and must remand for a new VA examination and opinion.  
Id.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the appellant's VA medical 
records for the period from June 1979 to 
November 2004 from the Kansas City, MO, and 
Leavenworth, KS, VAMCs, and the appellant's 
non-electronic treatment records for the 
Topeka, KS, VAMC.  All efforts to obtain 
these records, and the responses received, 
must be documented in the claims file.

2.  After obtaining the above evidence, to 
the extent available, schedule the appellant 
for a VA examination to determine whether the 
appellant's lumbar back disorder is as likely 
as not etiologically related to the inservice 
injury complaints noted in May 1979.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
physician.  All indicated studies should be 
conducted, and the results reviewed before 
the final opinion.  

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide a 
complete rationale for any opinion provided.

3.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


